Dismissed and Opinion Filed November 10, 2015.




                                                                  In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                       No. 05-14-00446-CV

   ORYON TECHNOLOGIES, INC. AND ORYON TECHNOLOGIES, LLC, Appellants
                                 V.
                   M. RICHARD MARCUS, Appellee

                                On Appeal from the 193rd Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. DC-14-01252

                                          MEMORANDUM OPINION
                                       Before Justices Lang, Evans, and Whitehill
                                               Opinion by Justice Evans
          This is an appeal of a temporary and permanent sealing order signed April 10, 2014.1 On

September 23, 2015, we granted the motion to withdraw filed by appellants’ counsel of record.

Because appellants are corporations, we advised appellants that they could only appear before

this Court through an attorney. See Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937
S.W.2d 455, 456 (Tex. 1996); Simmons, Jannace & Stagg, L.L.P. v. Buzbee Law Firm, 324
S.W.3d 833, 833 (Tex. App.—Houston [14th Dist.] 2010, no pet.). We ordered appellants to file

within thirty days of the date of the order, the name, State Bar number, mailing address, email

address, and telephone number of new counsel. We advised appellants that failure to provide the

required information within the time specified would result in the dismissal of the appeal without

     1
      On May 7, 2014, the Court was advised that appellants had filed bankruptcy petitions in the United States Bankruptcy Court for the
Northern District of Texas. We abated the appeal and administratively closed the case. By order dated September 23, 2015 we reinstated the case
following notification that the bankruptcy court had dismissed the bankruptcy cases filed by each appellant.
further notice. To date we have received no response from either appellant.2 Accordingly, we

dismiss the appeal. TEX. R. APP. P. 42.3(b), (c).




                                                                            /David W. Evans/
                                                                            DAVID EVANS
140446F.P05                                                                 JUSTICE




     2
       Notice of the Court’s order was sent to the domestic address on file with the Court for appellants as well as to two foreign addresses
provided by appellants’ counsel in their motion to withdraw as counsel of record. The copy of the order mailed to the domestic address on file
with the Court was returned as undeliverable. The Court attempted to contact appellants at the telephone number provided to the Court, but the
telephone number was invalid. Appellants have failed in their “continuing duty to keep the court and parties apprised of their correct and current
address” so that the Court may comply with its duty to send notification to the parties in the case. Mitchell v. Mitchell, No. 11-10-00188-CV,
2011 WL 2112759, at *1 (Tex. App.—Eastland May 27, 2011, no pet.); see also TEX. R. APP. P. 6.3




                                                                      –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ORYON TECHNOLOGIES, INC. AND                        On Appeal from the 193rd Judicial District
ORYON TECHNOLOGIES, LLC,                            Court, Dallas County, Texas
Appellants                                          Trial Court Cause No. DC-14-01252.
                                                    Opinion delivered by Justice Evans. Justices
No. 05-14-00446-CV        V.                        Lang and Whitehill participating.

M. RICHARD MARCUS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee M. RICHARD MARCUS recover his costs of this appeal
from appellants ORYON TECHNOLOGIES, INC. AND ORYON TECHNOLOGIES, LLC.


Judgment entered this 10th day of November, 2015.




                                             –3–